RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 21a0140p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 MIGUEL LUNA PEREZ,                                        ┐
                                 Plaintiff-Appellant,      │
                                                           │
                                                            >        No. 20-1076
       v.                                                  │
                                                           │
                                                           │
 STURGIS PUBLIC SCHOOLS; STURGIS PUBLIC SCHOOLS            │
 BOARD OF EDUCATION,                                       │
                             Defendants-Appellees.         │
                                                           ┘

                        Appeal from the United States District Court
                   for the Western District of Michigan at Grand Rapids.
                  No. 1:18-cv-01134—Paul Lewis Maloney, District Judge.

                                  Argued: October 9, 2020

                             Decided and Filed: June 25, 2021

                Before: BOGGS, STRANCH, and THAPAR, Circuit Judges.

                                    _________________

                                          COUNSEL

ARGUED: Ellen Saideman, LAW OFFICE OF ELLEN SAIDEMAN, Barrington, Rhode
Island, for Appellant. Kenneth B. Chapie, GIARMARCO, MULLINS & HORTON, P.C., Troy,
Michigan, for Appellees. ON BRIEF: Ellen Saideman, LAW OFFICE OF ELLEN
SAIDEMAN, Barrington, Rhode Island, Mitchell Sickon, MIGHIGAN PROTECTION AND
ADVOCACY SERVICE, INC., Lansing, Michigan, for Appellant. Kenneth B. Chapie,
GIARMARCO, MULLINS & HORTON, P.C., Troy, Michigan, for Appellees. Catherine
Merino Reisman, REISMAN CAROLLA GRAN & ZUBA LLP, Haddonfield, New Jersey, for
Amicus Curiae.

     THAPAR, J., delivered the opinion of the court in which BOGGS, J., joined.
STRANCH, J. (pp. 12–25), delivered a separate dissenting opinion.
 No. 20-1076                    Perez v. Sturgis Pub. Schs., et al.                       Page 2


                                      _________________

                                           OPINION
                                      _________________

       THAPAR, Circuit Judge. Miguel Perez claims that his school district failed to provide
him with an appropriate education. He brought his claim in the proper administrative forum, but
he settled with the school before the process had run its course. Under the Individuals with
Disabilities Education Act, the decision to settle means that Perez is barred from bringing a
similar case against the school in court—even under a different federal law. The district court
dismissed the case, and we affirm.

                                                I.

       Miguel Perez is a 23-year-old deaf student in Michigan. When he was nine, he emigrated
from Mexico and started going to school in the Sturgis Public School District. Since Perez is
deaf, the school assigned him a classroom aide—but the aide was not trained to work with deaf
students and did not know sign language.

       Still, Perez appeared to progress academically. His teachers gave him As or Bs in nearly
every class, and he was on the Honor Roll every semester. So Perez and his parents assumed he
was on track to earn a high-school diploma. But just months before graduation, the school
informed the family that Perez did not qualify for a diploma—he was eligible for only a
“certificate of completion.”

       Perez filed a complaint with the Michigan Department of Education. He alleged that
Sturgis denied him an adequate education and violated federal and state disability laws: the
Individuals with Disabilities Education Act (IDEA), the Americans with Disabilities Act (ADA),
the Rehabilitation Act, and two Michigan disabilities laws. The school moved to dismiss the
ADA claims and the Rehabilitation Act claims, and one state-law claim for lack of jurisdiction.
The administrative law judge granted the motion and scheduled a hearing on the IDEA claim.

       Before the hearing, the parties settled. As part of the settlement, the school agreed to pay
for Perez to attend the Michigan School for the Deaf, for any “post-secondary compensatory
 No. 20-1076                     Perez v. Sturgis Pub. Schs., et al.                         Page 3


education,” and for sign language instruction for Perez and his family. It also paid the family’s
attorney’s fees. The ALJ dismissed the case with prejudice.

       A few months later, Perez sued Sturgis Public Schools and the Sturgis Board of
Education in federal court. He brought one ADA claim and one claim under Michigan law. This
time, Perez alleged that the school discriminated against him by not providing the resources
necessary for him to fully participate in class. Along with declaratory relief, Perez sought
compensatory damages for his emotional distress.

       Sturgis moved to dismiss the case. It said that the IDEA required Perez to complete
certain administrative procedures before bringing an ADA claim. And it argued that because
Perez did not follow those procedures—Perez settled his IDEA claim before it was
adjudicated—the IDEA barred Perez’s suit. The district court agreed. It dismissed the ADA
claim for failure to exhaust and declined to exercise supplemental jurisdiction over the remaining
state-law claim. Perez appealed.

                                                 II.

                                                 A.

       Under the Individuals with Disabilities Education Act, children with disabilities have a
right to a “free appropriate public education” (FAPE). 20 U.S.C. § 1412(a)(1). To that end,
public schools must provide educational services tailored to disabled children’s individual needs.
Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 993, 999 (2017).

       Sometimes a school falls short. When that happens, parents can seek redress through the
IDEA. The IDEA encourages informal conflict resolution, but it provides for increasingly
formal mechanisms if a disagreement persists. First, the parents file a complaint with the school
and meet with school officials. If the parties can’t agree, either party can request mediation.
Finally, if that doesn’t work, the parents are entitled to a full hearing before an impartial “hearing
officer.” 20 U.S.C. § 1415(b)–(f). The hearing officer’s job is to decide whether the student is
receiving a “free appropriate public education.” Id. § 1415(f)(3)(E). Either the state or the local
 No. 20-1076                      Perez v. Sturgis Pub. Schs., et al.                      Page 4


school district can conduct the hearing. In the latter case, the losing party may appeal the ruling
to the state. Id. § 1415(f)(1)(A), (g).

        Once the state has had its say, the administrative process is over. There remains one last
option for aggrieved parents: a lawsuit in federal or state court. 20 U.S.C. § 1415(i)(2)(A).

        Some parents would rather not trudge through an administrative process before coming to
court. But federal law requires parents to complete the IDEA’s administrative process before
bringing any suit under federal law that concerns the “denial of a free appropriate public
education.” This requirement includes even parents who forgo their IDEA claims and sue under
another statute: Parents must first “exhaust[]” the IDEA’s administrative procedures “to the
same extent as would be required had the action been brought under [the IDEA].” 20 U.S.C.
§ 1415(l).

        That may seem strange—since when do we graft exhaustion requirements from one law
onto another?     We usually don’t.        But the provision is not a conventional exhaustion
requirement: It doesn’t require Perez to exhaust his ADA claim before bringing it to court.
Instead, it requires him to exhaust his corresponding IDEA claim. So Perez can sue under “other
[f]ederal laws protecting the rights of children with disabilities”—including the ADA—but he
must first complete the IDEA’s full administrative process. 20 U.S.C. § 1415(l). If he gives up
his IDEA claim, he also gives up his right to “seek[] relief for the denial of an appropriate
education” under other federal laws. Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 755 (2017).

        So what does this mean for Perez? He did not forgo his IDEA claim altogether, but he
settled it before completing the administrative process. (And the negotiations for that settlement
could have included compensation for the loss of his other claims.) Does this failure bar his
current lawsuit? That depends on three questions: Is his case subject to the IDEA’s exhaustion
provision?   If so, has Perez exhausted the IDEA’s administrative procedures to the extent
necessary? And if he has not, should we allow his suit to proceed anyway?
 No. 20-1076                      Perez v. Sturgis Pub. Schs., et al.                        Page 5


                                                  B.

         Any lawsuit is subject to the IDEA’s exhaustion provision if it “seek[s] relief that is also
available under [the IDEA].”       20 U.S.C. § 1415(l). When interpreting that provision, the
Supreme Court has told us to look beyond the surface of the pleadings and ask: Is the crux of the
complaint the denial of a free appropriate public education? Fry, 137 S. Ct. at 755; id. at 757
(describing the key as whether the complaint’s “essence—even though not its wording—is the
provision of a [free appropriate public education]”). If so, the exhaustion requirement should
apply.

                                                  1.

         The crux of Perez’s complaint is that he was denied an adequate education. Perez says
that the school’s failures denied him “meaningful access to the classroom or any other Sturgis
activities,” kept him from “access[ing] his education,” and kept him from “participat[ing] and
benefit[ting] from classroom instruction.” R. 10, Pg. ID 115–19. He also says the school
“misrepresented [his] academic achievement” by awarding him grades that “did not in any way
reflect the education he was receiving.” Id. at 119. Those grades, he says, “masked the fact that
[he] was learning nothing in his classes due to the absence of a qualified sign language
interpreter.” Id. All the while, “[Perez] and his parents believed that [he] had been receiving
meaningful communication access to his classes,” such that he would “graduat[e] with a regular
high school diploma in . . . 2016 and [go] to college thereafter.” Id. at 120. But it wasn’t true.
And Perez was understandably distressed to learn that he was years behind where he should have
been. In short, Perez alleges that the school denied him an appropriate education and papered
over the deficiencies.

         Fry offers two questions as a “clue” when it is hard to determine whether a claim is
fundamentally about the denial of an education. The two questions are: Could the plaintiff have
brought “essentially the same claim” against a different kind of public facility, like a public
theater or a library? Fry, 137 S. Ct. at 756–57. And could an adult at the school, like an
employee or a visitor, have “pressed essentially the same grievance”? Id.
 No. 20-1076                     Perez v. Sturgis Pub. Schs., et al.                       Page 6


       Here, the answer to both questions is no. As the complaint says, Perez and his parents
believed that he was receiving “meaningful communication access to his classes.” R. 10, Pg. ID
120. The problem is that—unbeknownst to him—his education wasn’t up to snuff. He thought
he was progressing adequately and would graduate on time. But because the school failed to
provide him with the educational services he needed, he was not. Given that everything in
Perez’s complaint points to a “focus on the adequacy of [his] education,” he could not bring
essentially the same claim against a facility that had no responsibility to educate him and no
opportunity to conceal his lack of progress. Fry, 137 S. Ct. at 758. Nor could an adult at the
school press the same grievance as Perez—the school would have no obligation to provide
services necessary for the adult to progress at an appropriate educational pace. So under Fry, it’s
clear that Perez seeks relief for the school’s failure to meet its IDEA obligations.

                                                 2.

       Although Perez now seeks relief for the denial of a FAPE, he requests a specific remedy
that is unavailable under the IDEA: compensatory damages for emotional distress. Recall that
the exhaustion provision applies only to actions “seeking relief that is also available under [the
IDEA].” 20 U.S.C. § 1415(l). So does his choice of remedy make a difference?

       Our circuit has said no: A lawsuit that seeks relief for the denial of an appropriate
education is subject to section 1415(l), even if it requests a remedy the IDEA does not allow.
Covington v. Knox Cnty. Sch. Sys., 205 F.3d 912, 916–17 (6th Cir. 2000).               Most other
circuits agree. See id. (collecting cases); McMillen v. New Caney Indep. Sch. Dist., 939 F.3d
640, 647–48 (5th Cir. 2019).

       This reading makes sense. The key is how to understand the word “relief.” At the most
basic level, we say that people come to court for relief when they have been wronged. The
court’s goal is to rectify that wrong—to provide relief. Perez seeks relief for the denial of an
appropriate education. The IDEA provides relief for the denial of an appropriate education.
Since Perez seeks relief for the wrong that the IDEA was enacted to address, he seeks “relief that
is also available under [the IDEA].” 20 U.S.C. § 1415(l). That’s true even though Perez wants a
remedy he cannot get.      “‘Relief available’ under the IDEA [means] relief for the events,
 No. 20-1076                      Perez v. Sturgis Pub. Schs., et al.                      Page 7


condition, or consequences of which the person complains, not necessarily relief of the kind the
person prefers.” McMillen, 939 F.3d at 648.

        Although the Supreme Court has declined to answer this question, its reasoning in Fry
supports this understanding of “relief.” When the Court interpreted the phrase “seeking relief
that is also available under [the IDEA],” it explained that the main consideration is the nature of
the grievance: If the harm is the denial of the public education, then the lawsuit falls within the
scope of section 1415(l). Fry, 137 S. Ct. at 754. The focus of the analysis is not the kind of
relief the plaintiff wants, but the kind of harm he wants relief from. We thus agree that Fry’s
analysis “comports with reading ‘relief’ to focus on the conduct the plaintiff complains about.”
McMillen, 939 F.3d at 648.         And under that reading, the plaintiff’s choice of remedy is
irrelevant.

        Thus, Perez’s case is subject to the IDEA’s exhaustion requirements. His core complaint
is that the school denied him an appropriate education, so his suit “seek[s] relief that is also
available under [the IDEA].”

                                                  C.

        Since Perez’s lawsuit is subject to the IDEA’s requirements, the next question is whether
Perez satisfied those requirements. Because he settled his IDEA claim rather than continue to
litigate it in the administrative forum, he did not.

        The provision affecting Perez’s ADA claim requires that a plaintiff exhaust the IDEA’s
administrative procedures “to the same extent as would be required had the [court] action been
brought under [the IDEA].” 20 U.S.C. § 1415(l) (emphasis added). That means Perez can sue
under the ADA only if he could also bring an IDEA action in court. A.F. ex rel. Christine B. v.
Espanola Pub. Schs., 801 F.3d 1245, 1248 (10th Cir. 2015) (Gorsuch, J.). If Perez has not taken
the steps necessary to bring an IDEA claim in court, his ADA claim must fail.

        An IDEA plaintiff cannot come to court until a state determines that the student has not
been denied a free appropriate public education. Then, and only then, is a plaintiff “aggrieved by
the findings and decision rendered” and eligible to sue. 20 U.S.C. § 1415(g)(1), (i)(2)(A). But if
 No. 20-1076                    Perez v. Sturgis Pub. Schs., et al.                       Page 8


an administrative officer has conducted no hearings, made no findings, and issued no decisions,
there is nothing to be aggrieved by.

       Michigan never determined whether Perez received an appropriate education under the
IDEA. The Michigan Department of Education had set a hearing date for Perez’s IDEA case,
but the school offered to settle before the hearing took place. And Perez’s parents accepted the
settlement offer. That decision involved tradeoffs: The school district agreed to pay for Perez to
attend the Michigan School for the Deaf, for other compensatory education, and for sign
language instruction for the family. But the settlement also meant that Perez’s parents had to
dismiss his complaint, which meant that he could never file the IDEA claim or any other
corresponding statutory claim in court. Perez did not exhaust the IDEA’s procedures as is
needed to bring an IDEA action. To pursue his ADA claim, that is what he had to do.

                                                D.

       Perez contends that the court should excuse his failure to exhaust the IDEA’s procedures
before filing his ADA claim. He makes two arguments: First, exhaustion of the IDEA claim
would have been futile because the administrative process could not provide damages for his
emotional distress (and he had “obtained all the educational relief the IDEA [could] provide
him” when he settled his claim). Appellant Br. at 26. Second, judicial estoppel prevents the
defendants from invoking the exhaustion requirement. Neither argument is persuasive.

       Section 1415(l) does not come with a “futility” exception, and the Supreme Court has
instructed us not to create exceptions to statutory exhaustion requirements. See Ross v. Blake,
136 S. Ct. 1850, 1857 (2016) (explaining that only “judge-made exhaustion doctrines . . . remain
amenable to judge-made exceptions”). Perez and the dissent cite Honig v. Doe for the contrary
position, but that case does not support their argument. 484 U.S. 305 (1988). In Honig, the
Supreme Court interpreted a provision of the IDEA’s precursor statute that required schools to
keep disabled children in their normal classroom placements while the administrative
proceedings ran their course. Id. at 323–25. The Court held that the rule did not contain an
“emergency exception for dangerous students.” Id. at 325. Then, addressing the school’s policy
concerns, the Court stated that it saw “no reason to believe” that schools couldn’t try to
 No. 20-1076                          Perez v. Sturgis Pub. Schs., et al.                                   Page 9


“demonstrate the futility or inadequacy of administrative review” in some situations. Id. at 327
(acknowledging that the Court “ha[d] previously noted [that] parents may bypass the
administrative process where exhaustion would be futile or inadequate” (citing Smith v.
Robinson, 468 U.S. 992, 1014 n.17 (1984))). But this dictum about the policy consequences for
schools struggling to accommodate dangerous students does not help Perez. Nor did Smith v.
Robinson, to which Honig alluded, announce a futility exception to the exhaustion requirement
in section 1415(l). See 468 U.S. at 1014 n.17. It could not, because the requirement did not exist
at the time. See Fry, 137 S. Ct. at 750 (explaining that Congress responded to Smith by passing
the Handicapped Children’s Protection Act of 1986, “overturn[ing] Smith’s preclusion of
non-IDEA claims while also adding a carefully defined exhaustion requirement”). At best, Smith
acknowledged that some lower courts had assumed that a futility exception would be available to
those pursuing claims under the IDEA’s precursor statute. See 468 U.S. at 1014 n.17.

         Even assuming that a general futility exception exists for IDEA claims, it would be of no
use to Perez. Perez seeks an extended futility exception that could only apply to plaintiffs
seeking different remedies under different federal statutes. This proposed exception—beyond
anything Honig or Smith might have recognized—is incompatible with the text of section
1415(l). As we have explained, section 1415(l) requires exhaustion of the IDEA’s procedures
“to the same extent as would be required had the [court] action been brought under [the IDEA].”
20 U.S.C. § 1415(l) (emphasis added); see supra Part II.C. That means that a court cannot hear a
plaintiff’s ADA claim if it would have to dismiss that plaintiff’s IDEA claim for failure to
exhaust. See A.F., 801 F.3d at 1248. And Perez’s basis for futility—the administrative process’s
inability to award damages for emotional distress—would never allow a court to excuse the
failure to exhaust an IDEA claim. “One exhausts processes, not forms of relief.” Booth v.
Churner, 532 U.S. 731, 739 (2001) (cleaned up). As Perez’s argument could not save an
unexhausted IDEA claim, neither can it save an ADA claim under section 1415(l).*


          *The dissent argues that Sixth Circuit precedent has extended Honig and recognized a futility exception to
section 1415(l). Dissenting Op. at 18 (citing Covington, 205 F.3d at 917–18). It is true that in Covington, we said
that a plaintiff’s § 1983 claims for physically abusive treatment of a disabled student could proceed, notwithstanding
the plaintiff’s failure to exhaust the IDEA’s administrative process. We “express[ed] no opinion as to whether [the]
complaint [fell] within the ambit of the IDEA,” but we concluded that exhaustion was futile because the
“administrative process would be incapable of imparting appropriate relief.” 205 F.3d at 916–18. “But we do not
 No. 20-1076                        Perez v. Sturgis Pub. Schs., et al.                             Page 10


        That conclusion is required by the text of section 1415(l), and it is the only one
compatible with the structure of the statute. When a plaintiff seeks relief for the denial of a
FAPE, the ALJ’s inability to award money damages cannot be a source of futility. Given section
1415(l)’s focus on exhaustion of the IDEA’s “procedures,” we know that “Congress meant to
require procedural exhaustion regardless of the fit between [Perez’s] prayer for relief and the
administrative remedies possible.” Id.; see 20 U.S.C. § 1415(l). But if a request for damages
could excuse the failure to exhaust, then any student seeking money damages could skip the
administrative process. Section 1415(l) would have no force.

        The IDEA’s administrative process was capable of providing Perez relief for his denial of
a FAPE, even if not the specific remedy he might have wanted. True, Perez settled his claim
before allowing the process to run its course. But when an available administrative process
could have provided relief, it is not futile, even if the plaintiff decides not to take advantage of it.
Cf. Sango v. LeClaire, No. 16-2221, 2017 WL 3912618, at *2 (6th Cir. 2017) (explaining, in the
context of the Prison Litigation Reform Act, that a “prisoner cannot abandon the [administrative]
process before completion and argue that he has exhausted his remedies or that it is futile for him
to do so because his grievance is now time-barred under the regulations”). Thus, we cannot
excuse Perez’s failure to exhaust on the basis of futility.

        Additionally, exhaustion would not have been an empty bureaucratic exercise for Perez.
The development of an administrative record would have improved the accuracy and
efficiency of judicial proceedings, especially because the ALJs have experience with
special-education cases. See Crocker v. Tenn. Secondary Sch. Athletic Ass’n, 873 F.2d 933, 935
(6th Cir. 1989) (explaining that one advantage of the exhaustion requirement is that “[f]ederal
courts—generalists with no expertise in the educational needs of handicapped students—are
given the benefit of expert factfinding by a state agency devoted to this very purpose”). And the
ALJ could have made findings supporting Perez’s version of the facts, which would have



adhere to published precedent when an intervening decision of the United States Supreme Court requires
modification of our prior decision.” United States v. King, 853 F.3d 267, 274 (6th Cir. 2017) (cleaned up). Any
futility exception to section 1415(l) recognized in Covington cannot survive Ross, which prohibits judge-made
exceptions to statutory exhaustion requirements. 136 S. Ct. at 1857.
 No. 20-1076                        Perez v. Sturgis Pub. Schs., et al.                   Page 11


certainly aided Perez’s follow-on suit under the ADA.                In other words, the exhaustion
requirement would have worked just as it is supposed to.

       Finally, Perez argues that we should estop the school from holding him to the IDEA’s
requirements. Judicial estoppel applies only when a party tries to take a position that is “clearly
inconsistent” with an earlier one. New Hampshire v. Maine, 532 U.S. 742, 750 (2001). Recall
that when Perez first filed his IDEA complaint in the administrative forum, he tacked on an ADA
claim as well. The defendants successfully moved to dismiss the ADA claim for lack of
jurisdiction—the administrative forum was available only for IDEA claims. Perez says that this
dismissal made “exhaustion of his ADA claim impossible.” Reply Br. at 25. But exhaustion of
the IDEA claim was possible, and that is what section 1415(l) requires. Perez does not dispute
that he would have satisfied the requirement had he continued to litigate his IDEA claim. There
is no inconsistency in the defendants’ position: Their motion to dismiss did not hinder Perez
from bringing the ADA claim in court after exhausting the IDEA’s procedures. There is thus no
basis to apply judicial estoppel.

                                                 * * *

       Because Perez failed to satisfy the IDEA’s exhaustion provision in section 1415(l), his
ADA claim is barred. We affirm.
 No. 20-1076                     Perez v. Sturgis Pub. Schs., et al.                    Page 12


                                       _________________

                                             DISSENT
                                       _________________

       JANE B. STRANCH, Circuit Judge, dissenting. In Fry v. Napoleon Community Schools,
137 S. Ct. 743 (2017), the Supreme Court handed lower courts the framework for evaluating
whether a plaintiff seeks relief that is available under the IDEA and therefore must exhaust the
IDEA’s remedies under 20 U.S.C. § 1415(l). Analyzed within that framework, Miguel Perez’s
ADA complaint—read in his favor, as we must on a motion to dismiss—plainly does not seek
IDEA relief, which entitles Perez to proceed with his claims. To reach the opposite conclusion,
the majority disfigures Perez’s allegations, ignoring the Supreme Court’s express mandate to
treat a plaintiff as “master” of his own claim. Fry, 137 S. Ct. at 755. The result undermines
Congress’s stated intent in passing § 1415(l): to reaffirm the viability of the federal anti-
discrimination statutes and the IDEA as separate vehicles for protecting the rights of children
with disabilities. See id. at 750. And even if we assume that Perez’s suit qualifies as a claim
seeking relief available under the IDEA, under binding Supreme Court and Sixth Circuit
precedent he has adequately pled that he is excused from exhausting his remedies because it
would be futile. I therefore respectfully dissent.

       A. Legal Framework

       As the majority explains, every child with disabilities has the right to a FAPE:
instruction tailored to meet a child’s individual needs, along with supportive services sufficient
to enable that child to benefit from his or her education. Id. at 748–49 (citing 20 U.S.C.
§ 1401(9), (26), (29) and Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist., Westchester Cnty. v.
Rowley, 485 U.S. 176, 198 (1982)). In contrast, Title II of the ADA protects the right of disabled
people to access public programs and services, mandating that “no qualified individual with a
disability shall, by reason of such disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity, or be subjected to
discrimination by any such entity.” 42 U.S.C. § 12132.
 No. 20-1076                      Perez v. Sturgis Pub. Schs., et al.                       Page 13


         Before the passage of Title II, the Rehabilitation Act of 1973 and 42 U.S.C. § 1983,
alongside the Education for the Handicapped Act—as the IDEA was previously known—
ostensibly provided the statutory remedies for disability-based discrimination by government
entities. See Smith v. Robinson, 468 U.S. 992, 1016–1018 (1984). But in 1984, in Smith, the
Supreme Court concluded that the EHA was the “exclusive avenue” through which a child with
disabilities could challenge the adequacy of his education. Fry, 137 S. Ct. at 750 (citing Smith,
468 U.S. at 1009). Congress quickly overturned that holding by enacting § 1415(l), which,
Fry explains, “‘reaffirm[ed] the viability’ of federal statutes like the ADA or the Rehabilitation
Act ‘as separate vehicles,’ no less integral than the IDEA, ‘for ensuring the rights of handicapped
children,’” while also “impos[ing] a limit on that ‘anything goes’ regime, in the form of an
exhaustion provision.” Id. (quoting H.R. Rep. No. 99–296, p. 4 (1985)).

         That “exhaustion requirement” applies when a suit “seek[s] relief that is also available”
under the IDEA. Id. at 752 (quoting § 1415(l)). And a suit seeks relief available under the IDEA
when it seeks relief for the denial of a FAPE, a free appropriate public education. Id. The court
is to look to the “substance, or gravamen” of the complaint, not the labels used, to make this
determination. Id. at 752, 755. In our legal system—including in disability complaints—the
plaintiff is the “master of the claim,” and the central question for the court is whether the
complaint actually seeks relief available under the IDEA, not whether it could have sought such
relief. Id. at 755. Two hypothetical questions may provide clues about the true nature of a given
claim.

         First, could the plaintiff have brought essentially the same claim if the alleged
         conduct had occurred at a public facility that was not a school—say, a public
         theater or library? And second, could an adult at the school—say, an employee or
         visitor—have pressed essentially the same grievance? When the answer to those
         questions is yes, a complaint that does not expressly allege the denial of a FAPE
         is also unlikely to be truly about that subject; after all, in those other situations
         there is no FAPE obligation and yet the same basic suit could go forward. But
         when the answer is no, then the complaint probably does concern a FAPE, even if
         it does not explicitly say so . . . .

Id. at 756. The same conduct might, of course, violate the IDEA as well as other statutes. Id.
But the purpose of the questions is not to determine whether a plaintiff could have proceeded
only under another statute. Id. at 757 n.10. Rather, they ask whether “a plaintiff who has chosen
 No. 20-1076                     Perez v. Sturgis Pub. Schs., et al.                       Page 14


to bring a claim under Title II . . . instead of the IDEA—and whose complaint makes no mention
of a FAPE—nevertheless raises a claim whose substance is the denial of an appropriate
education. Id. Courts should also consider the “diverse means and ends” of the relevant statutes,
as well as the history of the proceedings in the case at bar. Id. at 755, 757.

       B. The Gravamen of Perez’s Complaint

       In his complaint, Perez alleges that Defendants assigned him an unqualified interpreter—
Gayle Cunningham, who did not know any form of sign language—to be his sole facilitator of
communication, failed to properly evaluate her interpreting ability, and misrepresented to him
and his family that she was qualified. And because Cunningham was not qualified and did not
know any form of sign language, she was unable to effectively interpret for Perez the English
that was spoken around him at school. At that time, Perez did not realize that Cunningham’s
interpretation was inaccurate, because he had no way of independently understanding what was
actually being said. Perez was also excluded from the English Language Learner program and
from Sturgis’s extracurricular activities because he was deaf. Beginning in 2015, Cunningham
was given duties away from Perez for several hours a day, leaving him without any means of
communicating with others. As a result of Defendants’ multiple failures, Perez alleges, he was
deprived of effective “communication access” to “ELL services, teachers, classroom instruction,
and extra-curricular activities,” simply because he is deaf.

       The majority opinion decides that the “crux of Perez’s complaint is that he was denied an
adequate education,” and so his claim is subject to exhaustion. Maj. Op. at 5. In response to the
Fry questions, the majority concludes that Perez could not bring such a claim against another
facility, nor could an adult against the school, because in neither case would the defendant have a
responsibility to provide the services necessary to educate the plaintiff. Id. at 5–6.

       That reasoning mischaracterizes the complaint and draws inferences against Perez, which
we may not do on a motion to dismiss. See Waskul v. Washtenaw Cnty. Cmty. Mental Health,
979 F.3d 426, 440, 451 (6th Cir. 2020). As illustrated by his allegations, Perez takes issue not
with Defendants’ failure to provide tailored educational services, but with their failure to provide
appropriate    interpretation   services,   which   prevented     him   from     understanding   and
 No. 20-1076                      Perez v. Sturgis Pub. Schs., et al.                         Page 15


communicating with anyone there—teachers, classmates, coaches, cafeteria workers, etc. That is
a classic ADA claim; courts regularly entertain claims by deaf and hard-of-hearing people
against a wide range of institutions for failing to provide them with an effective form of
interpretation. See, e.g., Popovich v. Cuyahoga Cnty. Ct. of Common Pleas, Domestic Rels. Div.,
276 F.3d 808, 816–18 (6th Cir. 2002) (reversing grant of summary judgment on Title II claim
based on court system’s failure to provide closed-captioning or real time transcription services to
litigant in custody dispute); Crane v. Lifemark Hosps., Inc., 898 F.3d 1130, 1134–35 (11th Cir.
2018) (reversing grant of summary judgment on Title III claim on hospital that had denied
plaintiff’s request for an ASL interpreter); McGann v. Cinemark USA, Inc., 873 F.3d 218, 230
(3d Cir. 2017) (finding that movie theater’s refusal to provide deaf individual with requested
“tactile interpreter” was violation of Title III of the ADA); Argenyi v. Creighton Univ., 703 F. 3d
441, 446–51 (8th Cir. 2013) (finding that there were issues of fact as to medical student’s
effective communication claim under Title III based on medical school’s refusal to provide him
with the auxiliary aids he requested as accommodations); Rothschild v. Grottenthaler, 907 F.2d
286, 292–93 (2d Cir. 1990) (holding that the Rehabilitation Act required public school district to
provide sign language interpreters to student’s deaf parents).

        So for Perez’s claim, the answer to both Fry questions is yes. And because his claim is at
core about access, it closely resembles the prototypical claim of “simple discrimination”
described in Fry—the suit by a wheelchair-bound child against a school without ramps—as
distinct from a claim for denial of a FAPE. Just as that child is physically excluded from
accessing the classrooms of his school, so too Perez alleges he was excluded from the programs
and services of his school. That kind of exclusion is precisely the type of harm the ADA seeks to
remedy. See 42 U.S.C. §§ 12101(a)(2) (finding that “historically, society has tended to isolate
and segregate individuals with disabilities, and, despite some improvements, such forms of
discrimination against individuals with disabilities continue to be a serious and pervasive social
problem”). Of course, because Perez is a former student suing his school, the absence of a
qualified interpreter necessarily had “educational consequences,” as would a lack of ramps
barring a student from entering the classroom, but the fact that “the claim can stay the same
in . . . alternative scenarios suggests that its essence is equality of access to public facilities, not
adequacy of special education.”       Fry, 137 S. Ct. at 756.       As Fry explains, Perez “might
 No. 20-1076                     Perez v. Sturgis Pub. Schs., et al.                       Page 16


well . . . be[] able to proceed under both” the ADA and the IDEA, but that does not make his
claim subject to the exhaustion requirement if its substance is not the denial of a FAPE. 137 S.
Ct. at 757 n.10; see also Sophie G. by and through Kelly G. v. Wilson Cnty. Schs., 742 F. App’x
73, 78 –79 (6th Cir. 2018) (concluding plaintiff did not need to exhaust her remedies on ADA
claim challenging public childcare program’s denial of access to child with autism and
developmental delays because she was not toilet trained).

       Consider, by contrast, Fry’s example of a prototypical claim that does concern denial of a
FAPE: a Title II suit by a student with a learning disability against his school for failing to
provide him with remedial tutoring in math. 137 S. Ct. 756–57. Although that suit could be cast
as one for disability-based discrimination, the essence of the claim is that the student was
deprived of educational services, and “[t]he difficulty of transplanting the complaint to . . . other
contexts suggests that its essence . . . is the provision of a FAPE.” Id.; see also L.G. by &
through G.G. v. Bd. of Educ. of Fayette Cnty., Ky., 775 F. App’x 227, 231 (6th Cir. 2019)
(holding that suit was for denial of a FAPE where student had been unable to attend school due
to an e. coli infection and complained that the local board of education failed to “assist” with his
“academic needs” failed to “locate and provide educational services for him,” filed a truancy
petition against him, and gave him failing grades).

       While a complaint about a school’s failure to provide the educational services a student
needs is indeed subject to the exhaustion requirement, see Maj. Op. at 6, Perez’s complaint is not
because that is not what he alleges.       And by misconstruing Perez’s allegations of simple
discrimination in an educational context, the majority opinion replicates the errors of our
Circuit’s pre-Fry approach. In Fry, the Supreme Court observed that the Sixth Circuit panel
below had incorrectly “asked whether E.F.’s injuries were, broadly speaking, ‘educational’ in
nature,” which “is not the same as asking whether the gravamen of E.F.’s complaint charges, and
seeks relief for, the denial of a FAPE.” Id. at 757–58. The Court also cited approvingly to
Payne v. Peninsula School Dist., 653 F.3d 863, 874 (9th Cir. 2011) (en banc), overruled on other
grounds by Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014), which “criticized an approach similar
to the Sixth Circuit’s for ‘treat[ing] § 1415(l) as a quasi-preemption provision, requiring
administrative exhaustion for any case that falls within the general ‘field’ of educating disabled
 No. 20-1076                    Perez v. Sturgis Pub. Schs., et al.                        Page 17


students.” Fry, 137 S. Ct. at 752 n.3 (quoting id., at 875). The majority’s focus today on the fact
that Perez’s factual allegations are about his education, and its disregard of what it is he
“charges, and seeks relief for,” impermissibly revives our prior error. See id. at 758. More
broadly, it robs Perez, and other disabled students like him, of their ability to vindicate their
independent right to damages under the ADA, undermining Congress’s purpose in passing
§ 1415(l)—to “‘reaffirm[] the viability’ of federal statutes like the ADA . . . ‘as separate
vehicles,’ no less integral than the IDEA, ‘for ensuring the rights of handicapped children.’” Id.
at 750 (quoting H.R. Rep. No. 99–296, p. 4 (1985)).

       The majority also disregards the second clue provided in Fry:           the history of the
proceedings. A plaintiff’s initial pursuit of administrative procedures prior to switching to a
judicial forum before full exhaustion could “suggest that she is indeed seeking relief for the
denial of a FAPE—with the shift . . . reflecting . . . strategic calculations about how to maximize
the prospects of such a remedy.” Fry, 137 S. Ct. at 757. Or it might reflect “a late-acquired
awareness that the school had fulfilled its FAPE obligation and that the grievance involves
something else entirely.” Id. Which of these interpretations is true “depends on the facts.” Id.
In Fry, decided on a Rule 12 motion to dismiss, the Court concluded that the record was
“cloudy” as to those facts, and so remanded for further factual development. Id. at 758.

       The record is just as “cloudy” here. Id. While Perez did initiate an administrative
proceeding for denial of a FAPE and obtained a settlement, the portion of his due process
complaint that addresses that earlier FAPE claim sets forth an entirely different set of violations
and injuries. Perez alleged in that proceeding that Defendants violated his right to a FAPE by:
failing to provide him with sufficient educational and supportive services, like social work
support and intensive language instruction; failing to address his lack of progress toward his
IEP’s goals; failing to address his functional need for socialization; discontinuing his speech and
language services; failing to provide extended school year services; failing to provide training
and education to his parents; failing to meaningfully involve his parents in the education process,
and more. Read in the light most favorable to Perez, the federal complaint plausibly suggests
that Perez’s decision to bring a different claim here than he did before the ALJ reflects an
awareness “that the school had fulfilled its FAPE obligation” and an intention to seek redress for
 No. 20-1076                   Perez v. Sturgis Pub. Schs., et al.                     Page 18


“something else entirely.” Id. So, like the Supreme Court in Fry, I would reverse the district
court’s judgment and remand for further proceedings.

       C. The Futility and Inadequacy Exceptions

       Even if Perez’s complaint sought relief for the denial of a FAPE, binding circuit and
Supreme Court precedent compels the conclusion that Perez has plausibly alleged that he should
be excused from the exhaustion requirement.

       A request for money damages for emotional distress does not, on its own, allow a
plaintiff to evade the exhaustion requirement. Covington v. Knox Cnty. Sch. Sys., 205 F.3d 912,
916–17 (6th Cir. 2000), amended on denial of reh’g (May 2, 2000). But we have held that
exhaustion can be waived as futile or inadequate where a plaintiff seeks money damages and
“money damages are the only remedy capable of redressing [his] injuries.” Id. at 917. That rule
originates in Honig v. Doe, 484 U.S. 305, 326–27 (1988)), in which the Supreme Court
explained that both parents and schools filing an IDEA suit “may bypass the administrative
process where exhaustion would be futile or inadequate.” (Citing Smith, 468 U.S. at 1014 n. 17;
121 Cong. Rec. 37416 (1975) (remarks of Sen. Williams) (“[E]xhaustion . . . should not be
required . . . in cases where such exhaustion would be futile either as a legal or practical
matter”)).

       Covington applied that principle to § 1415(l)’s exhaustion requirement for claims under
other statutes that seek relief available under the IDEA. 205 F.3d 912 at 915, 917–18. This, too,
aligned with the IDEA’s legislative history: the committee reports that accompanied the draft of
§ 1415(l) explained that exhaustion was not to be required in certain circumstances, including
when (1) “it would be futile to use the due process procedures”; (2) “an agency has adopted a
policy or pursued a practice of general applicability that is contrary to the law”; (3) it is
improbable that adequate relief can be obtained by pursuing administrative remedies”; and (4) an
emergency situation exists.” H. R. Rep. 99-296, p. 7 (1985) (1985 House Report); see also
S. Rep. 99-112, p. 15 (1986) (1986 Senate Report) (explaining that under the new provision, “if
that suit could have been filed under the [IDEA], then parents are required to exhaust [IDEA]
administrative remedies to the same extent as would have been necessary if the suit had been
 No. 20-1076                       Perez v. Sturgis Pub. Schs., et al.                  Page 19


filed under the [IDEA]. Exhaustion of [IDEA] administrative remedies would thus be excused
where they would not be required to be exhausted under the EHA, such as when resort to those
proceedings would be futile.”) One of the bill’s Senate sponsors made the same point in
his remarks in support of the proposed legislation on the Senate floor. See 131 Cong. Rec.
S10396-01 (1985) (remarks of Sen. Simon) (“It is important to note that there are certain
situations in which it is not appropriate to require the exhaustion of [IDEA] administrative
remedies before filing a civil law suit . . . .”).

        We have subsequently applied the Covington rule in other cases. In F.H. ex rel. Hall v.
Memphis City Sch., 764 F.3d 638, 644 (6th Cir. 2014), the district court dismissed the § 1983
claim of a student (who had graduated) against his abusive aides for failure to exhaust under
§ 1415(l). We reversed, reasoning that exhaustion was not required because the complaint
centered on non-educational injuries, and so the administrative process could not “provide either
the type of relief he seeks or any other type of remedy to redress wholly retrospective injuries.”
Id. Here, Perez has graduated, has already received equitable relief that he alleges satisfied
Defendants’ obligation to provide him with a FAPE, and his IDEA claim was dismissed with
prejudice.   He now seeks only money damages and declaratory relief under the ADA to
compensate for the remaining unredressed harm—the discrimination he experienced and the
resulting emotional and mental distress.             An administrative law judge is incapable of
compensating that harm, see Mich. Admin. Code R. 340.1724f, and so in these circumstances,
exhausting the IDEA’s remedies would be impossible and futile. Covington, 205 F.3d at 918;
F.H. at 764 F.3d at 644. This conclusion does not turn solely on Perez’s request for money
damages, as the majority contends, nor it relevant that exhaustion would have developed an
administrative record. Instead, Covington and F.H. make clear that the focus is on whether the
IDEA’s administrative process, designed to redress the inadequacy of a student’s education,
could have provided a remedy for the specific harms alleged by the plaintiff.          Covington,
205 F.3d at 918; F.H., 764 F.3d at 644. For Perez, it could not have.

        A number of our sister circuits have reached the same conclusion in cases involving
similar facts. See, e.g., Doucette v. Georgetown Pub. Schs., 936 F.3d 16, 30–32 (1st Cir. 2019)
(finding exhaustion futile for § 1983 claim based on medical, emotional, and psychological
 No. 20-1076                    Perez v. Sturgis Pub. Schs., et al.                      Page 20


injuries, because plaintiff had already obtained administrative relief and therefore had no further
remedies under the IDEA, the IDEA only authorizes equitable relief, and the administrative
process would have provided only a “negligible benefit”); Muskrat v. Deer Creek Public Schs.,
715 F.3d 775, 785–86 (10th Cir. 2013) (section 1983 claim based on medical consequences of
timeouts was not subject to exhaustion where plaintiffs had obtained modification of IEP through
administrative channels; “given the steps [they] took and the relief they obtained, it would have
been futile to then force them to request a formal due process hearing—which in any event
cannot award damages—simply to preserve their damages claim”); Witte v. Clark Cnty. Sch.
Dist., 197 F.3d 1271, 1275–76 (9th Cir. 1999), overruled on other grounds by Payne v.
Peninsula Sch. Dist., 653 F.3d 863, 871 (9th Cir. 2011) (plaintiff seeking money damages under
§ 1983 for physical abuse was not required to exhaust IDEA’s remedies where the parties had
already informally agreed to provide the injured child with all remedies available under IDEA,
and the child’s injuries were retrospective); W.B. v. Matula, 67 F.3d 484, 496 (3d Cir. 1995),
overruled on other grounds by A.W. v. Jersey City Pub. Sch., 486 F.3d 791, 799 (3d Cir. 2007)
(exhaustion not required for § 1983 plaintiffs seeking money damages because those damages
were not available through administrative process and plaintiffs had received all other relief
available to them under the IDEA through a settlement agreement).

       As these authorities recognize, requiring litigants like Perez to “exhaust”—in other
words, to reject an acceptable IDEA settlement offer—forces students to choose between
immediately obtaining the FAPE to which they are entitled, or forgoing that education so they
can enforce their ADA right of equal access to institutions. That is exactly the opposite of what
Congress intended:    to “reaffirm[] the viability” of the ADA and other federal statutes as
“‘separate vehicles,’ no less integral than the IDEA, ‘for ensuring the rights’” of children with
disabilities. See Fry, 137 S. Ct. at 750 (quoting H.R. Rep. No. 99-296, p. 4).

       The majority contends, however, that the language of § 1415(l)—stating that exhaustion
is required for non-IDEA claims “to the same extent” as required for IDEA claims—means that
“the administrative process’s inability to award damages for emotional distress” cannot be a
basis for a finding of futility, because that same excuse “would never allow a court to excuse the
failure to exhaust an IDEA claim.” Maj. Op. at 9. That logic is foreclosed by our governing
 No. 20-1076                     Perez v. Sturgis Pub. Schs., et al.                     Page 21


holdings that exhaustion is waived as futile or inadequate when a plaintiff seeks money damages
for non-educational injuries and “[t]he administrative process cannot provide either the relief he
seeks or any other type of remedy to redress wholly retrospective injuries,” F.H., 764 F.3d at
644; see also Covington, 205 F.3d at 918. And it is simply untrue that “Congress meant to
require procedural exhaustion” in that scenario. See Maj. Op. at 10. To the contrary, the
legislature voted to pass § 1415(l) after hearing its sponsors state explicitly and repeatedly that
exhaustion should be excused when “it is improbable that adequate relief can be obtained by
pursuing administrative remedies,” such as where “the hearing officer lacks the authority to grant
the relief sought.” 1985 House Report at 7; see also 1986 Senate Report at 15. The majority’s
interpretation of § 1415(l) ignores the explanatory statements of the legislators who wrote this
provision.

       The majority also dismisses Honig’s announcement of the futility exception as mere dicta
that, in any event, does not apply here. Maj. Op. at 8–10. In Honig, the Supreme Court was
tasked with interpreting the so-called “stay-put” provision of the EHA, which required schools to
keep students with disabilities in their current placement during the pendency of administrative
proceedings under the statute.     484 U.S. at 308.      The petitioner, a school superintendent,
contended the provision could not be read literally because it would have the “untenable[] result
that school districts must return violent or dangerous students to school while the often lengthy
EHA proceedings run their course.” 484 U.S. at 323. The Court disagreed, and in interpreting
the provision narrowly, it explained that educators were not left “hamstrung” because they were
entitled under the EHA to seek injunctive relief from the courts. Id. at 325. Nor did the
exhaustion requirement render the possibility of judicial relief “more illusory than real.” Id. at
326. Noting that “parents may bypass the administrative process where exhaustion would be
futile or inadequate,” the Court concluded the same exception was available to schools: “[t]he
burden in such cases, of course, rests with the schools to demonstrate the futility or inadequacy
of administrative review, but nothing in § 1415(e)(2) suggests that schools are completely barred
from attempting to make such a showing.” Id. at 327. That reasoning was essential to the
judgment because it explained why the Court’s interpretation of the statute would not lead to
absurd results.   See, e.g., Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 575 (1982)
(“[I]nterpretations of a statute which would produce absurd results are to be avoided if
 No. 20-1076                   Perez v. Sturgis Pub. Schs., et al.                     Page 22


alternative interpretations consistent with the legislative purpose are available”). It was not
dicta. And every single one of our sister circuits has subsequently acknowledged the existence
of the futility and inadequacy exceptions to exhaustion of the IDEA’s administrative procedures.
See, e.g., Doucette, 936 F.3d at 31; Nelson v. Charles City Cmty. Sch.Dist., 900 F.3d 587, 593
(8th Cir. 2018); Durbrow v. Cobb Cnty. Sch. Dist., 887 F.3d 1182, 1191 (11th Cir. 2018);
Muskrat v. Deer Creek Pub. Sch., 715 F.3d 775, 786 (10th Cir. 2013); Jamie S. v. Milwaukee
Pub. Sch., 668 F.3d 481, 494 (7th Cir. 2012); Cave v. E. Meadow Union Free Sch. Dist.,
514 F.3d 240, 249 (2d Cir. 2008); MM ex rel. DM v. Sch. Dist. of Greenville Cnty., 303 F.3d 523,
536 (4th Cir. 2002); Matula, 67 F.3d at 493; Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298,
1303–04 (9th Cir. 1992); Gardner v. Sch. Bd. Caddo Par., 958 F.2d 108, 111–12 (5th Cir. 1992);
Cox v. Jenkins, 878 F.2d 414, 418–19 (D.C. Cir. 1989).

       Finally, the majority opinion’s contention that our obligation to follow Honig, Covington,
and F.H. is obviated by Ross v. Blake, 136 S. Ct. 1850 (2016), see Maj. Op. at 9–10 n.*, is
unsupported—indeed, contradicted—by the text of Ross itself.         Ross presented the narrow
question of whether, under the Prison Litigation Reform Act (PLRA), incarcerated litigants need
not exhaust their remedies when it would be futile. Id. at 1854–55. Under the PLRA, “[n]o
action shall be brought with respect to prison conditions under . . . Federal law, by a
prisoner . . . until such administrative remedies as are available are exhausted.”    42 U.S.C.
§ 1997e(a). Because that language is “mandatory,” the Supreme Court reasoned, “a court may
not excuse a failure to exhaust.” Ross, 136 S. Ct. at 1856. This conclusion was supported by the
specific history of the PLRA, which made clear that Congress had intended to reject the prior
regime, in which exhaustion was discretionary. Id. at 1857. The Court was careful, however, to
offer the following caveat:

       Of course, an exhaustion provision with a different text and history from
       § 1997e(a) might be best read to give judges the leeway to create exceptions or to
       itself incorporate standard administrative-law exceptions. See 2 R. Pierce,
       Administrative Law Treatise § 15.3, p. 1245 (5th ed. 2010). The question in all
       cases is one of statutory construction, which must be resolved using ordinary
       interpretive techniques.

Id. at 1858 n.2. By its own terms, then, Ross cannot be construed to silently impose a blanket
prohibition on equitable exceptions to statutory exhaustion regimes. Ross, moreover, did not
 No. 20-1076                   Perez v. Sturgis Pub. Schs., et al.                      Page 23


announce a new rule of law; it reified an old one. As the Court observed there, “[t]ime and
again, this Court has taken [mandatory exhaustion] statutes at face value—refusing to add
unwritten limits onto their rigorous textual requirements.” Id. at 1857 (citing McNeil v. United
States, 508 U.S. 106, 111 (1993); Shalala v. Illinois Council on Long Term Care, Inc., 529 U.S.
1, 12–14 (2000); 2 R. Pierce, Admin. L. Treatise § 15.3, p. 1241 (5th ed. 2010) (citing Booth v.
Churner, 532 U.S. 731 (2001); Shalala, 529 U.S. at 13–15; McCarthy v. Madigan, 503 U.S. 140
(1992))). In Booth, for example, the Court stressed that it would “not read futility or other
exceptions into statutory exhaustion requirements where Congress has provided otherwise.”
532 U.S. at 741 n.6. In support, the Court cited McCarthy, 503 U.S. at 144—“[w]here Congress
specifically mandates, exhaustion is required”—and Weinberger v. Salfi, 422 U.S. 749, 766–67
(1975), which explained that the statutory exhaustion requirement at issue was “more than
simply a codification of the judicially developed doctrine of exhaustion, and may not be
dispensed with merely by a judicial conclusion of futility.”         McCarthy, in turn, relied on
precedents from 1988 and 1982. See 503 U.S. at 144 (citing Coit Independence Joint Venture v.
FSLIC, 489 U.S. 561, 579 (1989); Patsy v. Bd. of Regents of Fla., 457 U.S. 496, 501 (1982)).

       In other words, the principle applied to the PLRA in Ross was well established in 1988,
when the Supreme Court concluded in Honig that as a matter of “statutory construction,” Ross,
136 S. Ct. at 1856, the IDEA is susceptible to an exhaustion requirement. Ross cannot be viewed
as a turning point in the law that extinguished the precedents that came before. Indeed, every
court of appeal that has addressed futility or inadequacy arguments since June 2016, when Ross
was decided, has accepted the continuing viability of those exceptions. See Doucette, 936 F.3d
at 33; B.C. v. Mount Vernon Sch. Dist., 837 F.3d 152, 157 & n.3 (2d Cir. 2016); Wellman v.
Butler Area Sch. Dist., 877 F.3d 125, 136 (3d Cir. 2017); Paul G. by & through Steve G. v.
Monterey Peninsula Unified Sch. Dist., 933 F.3d 1096, 1102 (9th Cir. 2019), cert. denied sub
nom. Paul G. v. Monterey Peninsula Unified Sch. Dist., 140 S. Ct. 2672 (2020); Nelson, 900 F.3d
at 594; Durbrow, 887 F.3d at 1193; Heston, Next Friend of A.H v. Austin Indep. Sch. Dist.,
816 F. App’x 977, 983 (5th Cir. 2020); Z.G. by & through C.G. v. Pamlico Cnty. Pub. Sch. Bd.
of Educ., 744 F. App’x 769, 777 (4th Cir. 2018).
 No. 20-1076                    Perez v. Sturgis Pub. Schs., et al.                      Page 24


       In any event, even under Ross’s own analysis, the IDEA does have a “different text and
history” from the PLRA, which make it susceptible to equitable exceptions. See Ross, 136 S. Ct.
at 1858 n.2. Under the IDEA, a party “aggrieved by the findings and decision” of the state
agency has “the right to bring a civil action with respect to the complaint” he or she presented to
the agency. 20 U.S.C. § 1415(i)(2)(A), (C)(iii). And before filing a civil action under another
law protecting the rights of children with disabilities that “seek[s] relief that is also available
under this subchapter, the procedures under subsections (f) and (g) shall be exhausted to the
same extent as would be required had the action been brought under this subchapter.” 20 U.S.C.
§ 1415(l). This language is meaningfully different from the much stronger, mandatory phrasing
used in the PLRA: “[n]o action shall be brought.” 42 U.S.C. § 1997e(a) (emphasis added).

       And unlike the PLRA, the IDEA’s legislative history demonstrates that Congress actively
intended a futility exception to apply. As the Supreme Court explained in Honig, the statute’s
principal author made clear that exhaustion was not to be required when it would be “futile either
as a legal or practical matter.” Honig, 484 U.S. at 326–27 (quoting 121 Cong. Rec. 37416
(remarks of Sen. Williams)). Similarly, in advocating for the passage of § 1415(l), the bill’s
sponsors made clear that standard futility and inadequacy exceptions to the exhaustion
requirement would apply. See 1986 Senate Report, p. 15; 1985 House Report, p. 7; 131 Cong.
Rec. S10396-01 (remarks of Sen. Simon).

       Courts have therefore permitted litigants to invoke that exception, as noted in Smith, 468
U.S. at 1014 n.17, as explicitly endorsed in Honig, and as evidenced by the precedents of all the
courts of appeal. See supra, at 21–22. Yet even though the IDEA was amended after Smith and
several times more in the years following Honig, Congress has never seen fit to revisit the
language or scope of the exhaustion requirement. That inaction in the face of Supreme Court
decisions and unanimous circuit court agreement is probative, if not dispositive. See Kimble v.
Marvel Entm’t, LLC, 576 U.S. 446, 458 n.4 (2015). And it contrasts sharply with Congress’s
swift action in passing § 1415(l) to overrule Smith’s holding, 468 U.S. at 1009, that the IDEA
was the exclusive avenue through which a child with a disability could challenge the adequacy of
his education. See Fry, 137 S. Ct. at 750.
 No. 20-1076                      Perez v. Sturgis Pub. Schs., et al.                    Page 25


        “It is [the Supreme] Court’s prerogative alone to overrule one of its precedents.” Bosse v.
Oklahoma, 137 S. Ct. 1, 2 (2016) (quoting United States v. Hatter, 532 U.S. 557, 567 (2001)).
Its “decisions remain binding precedent until [it] see[s] fit to reconsider them, regardless of
whether subsequent cases have raised doubts about their continuing vitality.” Id. (quoting Hohn
v. United States, 524 U.S. 236, 252–53 (1998)); see also Rodriguez de Quijas v.
Shearson/American Express, Inc., 490 U.S. 477, 484 (1989). Instead of heeding that limitation
on this panel’s authority, the majority today has chosen to overrule from below a precedent of
our Supreme Court.

        Nothing in Ross undermines or overrules the futility exception to exhaustion that was
announced in Honig and applied by our court in Covington and later cases. And because Perez
seeks only money damages for emotional distress and “money damages are the only remedy
capable of redressing [his] injuries,” Covington, 205 F.3d at 915, he has adequately pled that
exhaustion would be futile.

        Perez, as “master of his claim,” filed a cognizable complaint under the ADA that is
supported by the governing precedent of the Supreme Court and this Circuit. The majority
opinion ignores that precedent and places us at odds with our sister circuits. Because it is wrong
to dismiss this case, I respectfully dissent.